Sanders, J.
(dissenting) — The majority refuses to allow Andrew Yim and Deng Samphao the opportunity to withdraw their ill-advised guilty pleas because, as the majority sees it, Yim and Samphao were purveyors of explosives, not fireworks. To reach that conclusion, the majority reads Washington’s explosives act, RCW 70.74 (Explosives Act), in pari materia with the subsequently enacted State Fireworks Law, RCW 70.77 (Fireworks Law). By the majority’s logic, in order for Yim and Samphao to be exempted from the Explosives Act, they must have sold “fireworks” as defined by the Fireworks Law which, the majority argues, the defendants have failed to so establish.
The majority errs in two respects. First, the purpose of the doctrine of in pari materia, like other doctrines of statutory construction, is to assist in the definition of legislative intent. However this doctrine does not infer intent across or between disparate enactments, as between the Expío*600sives Act and Fireworks Law, especially when the latter did not even exist when the former was enacted. Second, it is far from clear that Yim and Samphao were manufacturing and selling explosives, as opposed to “fireworks.”
Following the Court of Appeals, the majority contends:
[T]he most reasonable reading of the Explosives Act and the Fireworks Law is that the only explosive items and activities that are exempt from the Explosives Act, under the “fireworks” exemption, are those items and activities which are regulated under the Fireworks Law. This holding is reasonable because the Fireworks Law and the Explosives Act, which both govern the manufacture, purchase, sale, possession, transportation, et cetera, of potentially dangerous explosive devices, stand in pari materia due to the fact that they “relate to the same person or thing, or the same class of persons or things.”
Majority at 591-92 (quoting State v. Houck, 32 Wn.2d 681, 684, 203 P.2d 693 (1949)).
While maxims of statutory construction dictate that “all acts relating to the same subject matter or having the same purpose! ] should be read in connection therewith as together constituting one law,” Houck, 32 Wn.2d at 684-85, it is moreover true that we should understand and apply statutes in accordance with the ordinary meaning of the words contained therein in pari materia with their context. In re Personal Restraint of Well, 133 Wn.2d 433, 445, 946 P.2d 750 (1997) (Sanders, J., dissenting). The context of a statute is found by reference to that statutory scheme itself, including other statutes that were part of the same enactment, but not by reference to an entirely different enactment, let alone statutes which did not yet exist.
The doctrine of in pari materia means “each provision of a statute should be read together with other provisions in order to determine legislative intent.” In re Estate of Kerr, 134 Wn.2d 328, 336, 949 P.2d 810 (1998). We have noted in this regard, “The purpose of reading statutory provisions in pari materia with related provisions is to determine the legislative intent underlying the entire statutory scheme *601and read the provisions ‘as constituting a unified whole, to the end that a harmonious, total statutory scheme evolves which maintains the integrity of the respective statutes.’ ” State v. Williams, 94 Wn.2d 531, 547, 617 P.2d 1012, 24 A.L.R.4th 1191 (1980) (quoting State v. Wright, 84 Wn.2d 645, 650, 529 P.2d 453 (1974)). To broaden the use of in pari materia beyond these narrow boundaries — i.e., using it as a vessel to navigate beyond distinct statutory enactments — is to usurp the sought-after legislative intent by judicial construction out of whole cloth.
The Explosives Act was enacted in 1931. Laws of 1931, ch. Ill, §§ 1-22. And its language exempting “fireworks,” former RCW 70.74.191(5), was enacted in 1969. Laws of 1969, Ex. Sess., ch. 137, § 5. However, the Fireworks Law is of more recent vintage, having been first enacted in limited form in 1951, Laws of 1951, ch. 174, §§ 1-11, and gradually strengthened through subsequent legislation into the present decade. RCW 70.77.126, which defines “fireworks” for the purposes of the Fireworks Law, did not even rise above the horizon until 1982, and thereafter was tweaked and legislatively refined through 1995. Laws of 1982, ch. 249, § 1; Laws of 1995, ch. 61, § 3.
It therefore strains credulity to suggest that the Explosives Act means something today other than what it meant in 1931 and 1969 simply because an enactment in 1982 defines “fireworks” for the purpose of a wholly different enactment. The constitutional way to alter the Explosives Act is through legislative amendment, not subsequent enactment of separate statutes.
In any event, resort to the tools of statutory construction is appropriate only if a statute is ambiguous. Where a statute is unambiguous, we must determine the legislature’s intent from the language of the statute alone. Waste Management of Seattle, Inc. v. Utilities & Transp. Comm’n, 123 Wn.2d 621, 629, 869 P.2d 1034 (1994). In that case, we look to the ordinary meaning of the words used by the legislature, and that meaning controls. Louisiana-Pacific Corp. v. Asarco Inc., 131 Wn.2d 587, 600, 934 P.2d 685 *602(1997). Absent specific statutory definition of a word, we look to the plain and ordinary meaning of the word as found in a dictionary. State v. Bolar, 129 Wn.2d 361, 366, 917 P.2d 125 (1996). Thus if “fireworks” is defined in the Explosives Act, we need look no further. If it is not defined, we repair to an ordinary dictionary definition.
Let us then give credence to the plain, unambiguous definition found squarely within the Explosives Act:
The term “pyrotechnics” shall be held to mean and include any combustible or explosive compositions or manufactured articles designed and prepared for the purpose of producing audible or visible effects which are commonly referred to as fireworks.
Former RCW 70.74.010. This provision obviously defines “fireworks” by reference to the more technical “pyrotechnics.”15 Its definition comports with an ordinary meaning of “firework” as “a device for producing a striking display (as of light, noise, or smoke) by the combustion of explosive or flammable compositions esp. for exhibition, signaling, or illumination. . . .” Webster’s Third New International Dictionary 856 (1976). I submit the statutory and dictionary definitions of “fireworks” are equivalent.
Here Yim and Samphao manufactured and sold “M-80s” and “tennis ball bombs.” Nothing in the record would lead us to believe these items were manufactured and sold with any other intent than the production of “audible or visible effects.” Former RCW 70.74.010. Moreover nothing before us bolsters the majority’s assumption that these devices were “commonly used or intended for the purpose of pro*603ducing an explosion[ ] that . . . may cause such a sudden generation of highly heated gases that the resultant gaseous pressures are capable of producing destructive effects on contiguous objects or destroying life or limb” which would make them explosives under RCW 70.74.010(3). Majority at 584 n.1 (quoting RCW 70.74.010(3)). There is simply no evidence to even suggest Yim and Samphao’s mens rea was anything other than to manufacture and sell items intended to produce audible and visible effects. Moreover I suspect these tennis balls may have become very “audible” and “visible” once altered and exploded. Such items may, if used insouciantly, be “capable of producing destructive effects on contiguous objects or destroying life or limb,” id., but the majority’s attempt to turn these putative fireworks into explosives by way of judicial construction, once lit, fizzles. Most fireworks fitting the majority’s definition may have destructive effects depending on their use; however that is not their intended purpose of manufacture.
In sum, the majority is correct that the validity of Yim and Samphao’s ineffective assistance of counsel claim “turns on whether they have established, as they assert, that the items they manufactured and possessed were ‘fireworks.’ ” Majority at 591. Yet, it would seem under the plain wording of the Explosives Act, which exempts fireworks, Yim and Samphao have met this threshold. Accordingly I would allow Yim and Samphao their day in court to attack their guilty plea and assert their counsel, who had simply assumed the prosecutor’s charging papers were accurate, and who advised Yim and Samphao to fill out boiler plate guilty pleas (quoted at Majority 591), “fell below an objective standard of reasonableness based on consideration of all the circumstances,” State v. McFarland, 127 Wn.2d 322, 334-35, 899 P.2d 1251 (1995), and that “[Tjhere is a reasonable probability that, but for counsel’s errors, [defendant] would not have pleaded guilty and would have insisted on going to trial.” In re Personal Restraint of Riley, 122 Wn.2d 772, 780-81, 863 P.2d 554 *604(1993) (citing Hill v. Lockhart, 474 U.S. 52, 59, 106 S. Ct. 366, 88 L. Ed. 2d 203 (1985)).
I dissent.
Johnson, J., concurs with Sanders, J.

Even if this were an ambiguous definition of “fireworks,” the rule of lenity would compel us to construe the Explosives Act, absent legislative intent to the contrary, in Yim and Samphao’s favor. In re Personal Restraint of Sietz, 124 Wn.2d 645, 652, 880 P.2d 34 (1994). The Court of Appeals refused to apply the rule of lenity “[b]eeause the statutory scheme and legislative history [of the Explosives Act] clearly evidence an intent to only exempt items already regulated by the Fireworks Law,” thus opining the rule of lenity would thwart legislative intent. State v. Yokley, 91 Wn. App. 773, 781 n.15, 959 P.2d 694 (1998). However the legislative intent the Court of Appeals divines between these distinct statutory schemes is far from clear.